Order filed, September 16, 2022.




                                          In The

                            Fourteenth Court of Appeals
                                   ____________

                                 NO. 14-22-00413-CR
                                 NO. 14-22-00414-CR
                                 NO. 14-22-00415-CR
                                   ____________

                           JACOB DAVIDSON, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                     On Appeal from the 337th District Court
                              Harris County, Texas
                Trial Court Cause Nos. 1731986, 1731987, 1731988


                                        ORDER

       The reporter’s record in this case was due July 18, 2022. See Tex. R. App. P.
35.1. On August 15, 2022, this court granted the court reporter’s second request for
extension of time to file the record until September 15, 2022. To date, the record has not
been filed with the court. Because the reporter’s record was not filed within the time
prescribed in the previous request, we issue the following order.

       We order Jill Bartek, the court reporter, to file the record in this appeal within 30
days of the date of this order, with no further extensions.

                                      PER CURIAM

Panel Consists of Justices Spain, Poissant, and Wilson.